Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 04/27/22, claims 2-3 and 7-10 have been amended.  The 112 2nd rejection has been withdrawn in view of the amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Laurie Wright on 06/16/22.

The application has been amended as follows: 
In the specification:
On paragraph [0071], line 2; replace the phrase “the upper compartment 402” with the phrase --the upper compartment 400--.
On paragraph [0072], line 1; replace the phrase “the upper compartment 402” with the phrase --the upper compartment 400--.
On paragraph [0072], line 2; replace the phrase “the lower compartment 400” with the phrase --the lower compartment 402--.
On paragraph [0073], line 1; replace the phrase “the lower compartment 400” with the phrase --the lower compartment 402--.
On paragraph [0074], line 5; replace the phrase “the lower compartment 400” with the phrase --the lower compartment 402--.
In the claim:
In claim 1, line 6; replace the word “it” with the word “said component”.
 
The following is an examiner’s statement of reasons for allowance:  the subject matter of claims 1-10 is allowable for the same reasons described in the action sent on 12/27/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/